Title: Thomas Jefferson to George Hay, 2 November 1813
From: Jefferson, Thomas
To: Hay, George


          Dear Sir Monticello Nov. 2. 13.
          You may remember the case of Peyton & Henderson in the courts of Chancery & Appeals, in which you acted for Peyton, and that I informed you that I had an interest in it. being in Washington myself & totally unable to pay any attention to it, it was so
			 wretchedly managed by Peyton as to render failure inevitable. the two only witnesses who were important to him were not examined till a few days before the Chancellor pronounced his decree, and were not returned to court
			 until after the appeal had been taken, & of course they could not have been read in that court.
			 in the mean time however Henderson def in appeal, had conveyed all his property to trustees for the paiment of debts, and Peyton purchased the part in question between him & Henderson and paid the money to the trustee. having now the rights both of pl. & def. in himself, I do not believe he gave you notice of it, for I presume if he had the suit would either have gone
			 off by consent or there would have been a confession of error by the
			 def. and a reversal. so much is said merely to recall the case to your mind;
			 that which I am now to mention tho
			 concerning
			 the same property depending on a different question. a David Michie had some time before entered into a secret agreemt with Henderson for a joint interest & partnership in the mill seat in question by a deed executed before a single witness and kept secret in the hands of that witness until the decision of the Ct of appeals. I had then been in possession of the lands some years. Michie considering the judgment of the court of appeals as reestabling reestablishment of Henderson’s claim, entered on the lands with some laborers and began to dig a canal. as soon as I heard of it I went in person and ordered him off, and on his refusal obtained a writ of forcible entry and detainer, on which he was removed on the usual proceedings. altho’ the jury were unanimous as to my possession & his forcible entry, y detainer, yet as he had entered in my absence peaceably 2. or 3. of them were squeamish about finding that he entered forcibly with pistols, swords, staves &c which they said was not the fact. the finding of the forcible entry therefore was so mollified as to leave it doubtful whether sufficiently found, but no doubt as to my seisin & possession & his forcible detainer. he removed the proceedings by Certiorari before the district judge, & there as I understand insisted that both an entry & detainer forcibly having been alledged & only the detainer found, it was vicious. it is said that judge Homes had so decided in some case;
			 but judge Stewart decided otherwise here: and Michie has this day given me notice that on Friday the 12th inst. he will move the Genl court for a writ of error. I must ask of yourself & mr Wirt as usual to appear for me & oppose it. the possession is all important to Michie, because he can set up no other claim but under the one witnessed, unrecorded deed. but it is important to me also;
			 because these lands were purchased by Peyton of the widow & 10. children all by separate deeds drawn by himself, and defective several some of them in form & substance & also in their probats. and altho the purchases & paiments have been fair &
			 executed by paiment & delivery, yet the informalities might give
			 rise to chicanery. I hope therefore the proceedings of the District court will be confirmed & my possession retained. should it be otherwise would it be a case where the court above
			 would order a melius inquirendum, or would they leave me to renew the process of forcible entry? the former would be preferred.
			 be so good as to consider this letter as intended for mr Wirt as well as yourself, and drop me a line of information as to the issue of the motion for the writ. friendly salutations to you both.
          Th:
            Jefferson
        